Citation Nr: 0512843	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  92-25 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the character of the veteran's discharge for the 
period of service from July 19, 1981 to June 28, 1985, is a 
bar to VA benefits. 

2.  Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had honorable active service from July 19, 1978 
through July 18, 1981, and additional service from July 19, 
1981 to June 28, 1985, which was terminated under other than 
honorable conditions. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the  Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which determined that the veteran had honorable active 
service from July 19, 1978 through July 18, 1981, and 
additional service
from July 19, 1981 to June 28, 1985, which was terminated 
under other than honorable conditions and which is therefore 
a bar for purposes of VA benefits.  A claim for service 
connection for a back condition was also denied.  The veteran 
appealed, and in September 1994 and March 2000, the Board 
remanded the claims for additional development.  

In March 2004, the veteran was afforded a hearing before Mary 
Gallagher, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  He was provided a copy of 
the hearing transcript in September 2004, and his corrections 
to the transcript were accepted in October 2004.

In November 2004, the veteran submitted additional evidence 
directly to the Board.  In March 2004, the Board asked him if 
he wished to waive consideration of the additional evidence 
by the agency of original jurisdiction.  He provided such a 
waiver later in March 2004.  Thus, the Board will consider 
all of the evidence of record in reaching a decision in this 
appeal.



FINDINGS OF FACT

1.  The appellant enlisted for three years, with service 
beginning on July 19, 1978; on May 25, 1981, he was 
discharged for immediate reenlistment; the appellant 
reenlisted on May 25, 1981 for a period of five years; but 
for his intervening reenlistment, the former service member 
would have been eligible for a discharge or release under 
conditions other than dishonorable on July 18, 1981; the 
appellant's active military service was terminated in June 
1985 by a discharge under other than honorable conditions.

2.  The offenses prior to his discharge included being drunk 
and disorderly while in a duty status, and numerous 
unauthorized absences.

3.  For the period from July 19, 1981 to June 28, 1985, the 
former service member's actions establish a pattern of 
willful and persistent misconduct during that term of 
service.

4.  The appellant was not insane at the time of the 
commission of the offenses that led to his discharge.

5.  The appellant asserts that he has a back condition as a 
result of a back injury in April 1984.


CONCLUSIONS OF LAW

1.  The character of the appellant's service for the period 
from July 19, 1978 to July 18, 1981 is not a bar for purposes 
of VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 
C.F.R. §§ 3.12, 3.354 (2003).

2.  For the period from July 19, 1981 to June 28, 1985, the 
character of the appellant's discharge from service is a bar 
to VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 
C.F.R. §§ 3.12, 3.354 (2003).

3.  A back condition was not incurred in or aggravated by 
honorable active military service.  38 U.S.C.A. §§ 101(2), 
1131, 5303(a); 38 C.F.R. § 3.12(a),(c),(d)(3) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Character of Service

In a decision, dated in November 1987, the VA Regional Office 
determined that the character of the appellant's discharge 
from service for the period from July 19, 1981 to June 28, 
1985 was a bar to VA benefits.  The RO determined that the 
period of service from July 19, 1981 to June 28, 1985 was 
under dishonorable conditions.  Citing 38 C.F.R. 
§ 3.12(d)(4).  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In August 1990, the appellant filed a claim requesting 
service connection for a back disorder allegedly incurred in 
1984.  Under the circumstances, the claim was deemed to 
include an application to reopen the claim that the character 
of the appellant's discharge from service for the period from 
July 19, 1981 to June 28, 1985 was not a bar to VA benefits.  

In November 1991, the RO denied the claim after it determined 
that the character of the appellant's discharge from service 
for the period from July 19, 1981 to June 28, 1985 was a bar 
to VA benefits.  The appellant appealed, and in November 
1999, subsequent to a hearing, a Hearing Officer determined 
that new and material evidence had been presented to reopen 
the claim.  In March 2000, the Board affirmed the Hearing 
Officer's decision that new and material evidence had been 
presented, and remanded the claim for additional development.  

The appellant contends that the character of his discharge 
should not constitute a bar to his receipt of VA benefits, 
and he disagrees with the RO's determination that his service 
is other than honorable.  He argues that there were 
mitigating circumstances surrounding the periods when he was 
on unauthorized absence, and that his service was otherwise 
honest, faithful, and meritorious.  Specifically, the 
appellant argues the following: his service was unremarkable 
until he was injured in April 1984, when an officer injured 
the appellant's back while informally giving him chiropractic 
treatment; the medication for his back pain caused him to 
miss work; medical treatment records from 1984 are missing 
from his file; although he was afforded counsel at his 
discharge proceedings, he was inadequately represented; he 
was unfairly victimized due to racism and the fact that he 
had protested his 1981 reenlistment contract.  The appellant 
has submitted a petition which he alleges contains the names 
of members of his community who attest to his good character.  

In order to qualify for VA benefits, an appellant must 
demonstrate that he, she, or the party upon whose service the 
appellant predicates the claim had the status of a veteran.  
Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).  A person seeking to establish veteran 
status must do so by a preponderance of the evidence; the 
benefit-of-the doubt doctrine is not applicable to that 
determination status.  Struck; see also Laruan v. West, 11 
Vet. App. 80 (1998).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of commission of the offenses causing such 
release or discharge.  Among those offenses is a discharge 
under other than honorable conditions issued because of 
willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).  
A discharge due to a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.  Id.  

Unauthorized absence precludes the performance of military 
duties and thus cannot constitute a minor offense.  Stringham 
v. Brown, 8 Vet. App. 445, 448 (1995) (citing Cropper v. 
Brown, 6 Vet. App. 450, 452 (1994)).

The claims file contains two of the service member's 
discharges (DD Form 214's).  The first DD Form 214 shows that 
the appellant had active duty from July 1978 to May 25, 1981, 
and that he was discharged under honorable conditions.  See 
also DD Form 215 (correction).  The reason for separation was 
listed as "for immediate reenlistment."  A second DD Form 
214 shows that he served from May 26, 1981 to June 28, 1985, 
and that he was discharged under other than honorable 
conditions "in lieu of trial by court martial."  He was 
noted to have received the Rifle Marksman Badge, the Sea 
Service Deployment Ribbon, the Marine Corps Expeditionary 
Medal, and the Good Conduct Medal.  Time lost during service 
was noted to run from September 4, 1984 to September 13, 
1984, September 18, 1984 to September 26, 1984, October 3, 
1984 to October 8, 1984, October 11, 1984 to October 17, 
1984, November 13, 1984 to December 2, 1984, December 26, 
1984 to January 18, 1985, April 29, 1985 (1 day), May 8, 1985 
to May 22, 1985, May 23, 1985 to May 25, 1985, and May 26 
1985 to June 20, 1985.  

A Naval Discharge Review Board "discharge review decisional 
document" shows that the appellant had five nonjudicial 
punishments (NJP's), one courts martial, and 56 days of 
unauthorized absence.  Specifically, in April 1982, he 
received a NJP for failing to report for duty on time, and 
leaving his duty station without authority.  In November 
1983, he received a NJP for being drunk and disorderly while 
in a duty status.  In July 1984, he received a NJP for an 
unauthorized absence of 17 hours.  In August 1984, he 
received a NJP for failure to report to his duty station.  In 
December 1984, he underwent a special courts martial and was 
found guilty on four counts being on unauthorized absence, 
lasting 8, 6, 7 and 17 days, respectively.  In April 1985, he 
was noted to have an unauthorized absence of one day.  In May 
1985, he received a NJP for an unauthorized absence of one 
day, and failing to obey an order; he also had an 
unauthorized absence of 13 days, followed by an unauthorized 
absence of 3 days.  In June 1985, he requested a discharge 
for the good of the service to escape trial by courts 
martial.  In the request, he noted that his counsel had fully 
explained the elements of the offenses for which he was 
charged and that he understood the elements of the offenses.  
He further certified a complete understanding of the negative 
consequences of his actions and that characterization of 
service would be under other than honorable conditions.  That 
same month, it was determined that the appellant had no 
potential for further service, that separation in lieu of 
trial by court-martial was in the best interest of the 
service.  It was directed that he be discharged under other 
than honorable conditions by reason of conduct triable by 
courts-martial.  The appellant was discharged under 
conditions other than honorable, with separation in lieu of 
trial by court-martial.  In January 1995, the NDRB determined 
that the appellant's discharge was proper and equitable.  

The claims file contains the appellant's service and service 
medical records, to include a "Request for discharge in lieu 
of trial by court-martial," dated in June 1985, and signed 
by the appellant as well as his counsel.  

A letter from the Department of the Navy, Board of Correction 
of Naval Records (BCNR), dated in March 2004, shows that the 
BCNR stated that it had determined that new and material 
evidence had not been submitted, and that reconsideration was 
therefore not merited.  

The Board initially finds that in its November 1987 decision, 
the RO properly determined that the character of the 
appellant's service for the period from July 19, 1978 to July 
18, 1981 was not a bar for purposes of VA benefits.  The 
appellant originally enlisted for a period of three years, 
and he was not eligible for complete separation when 
discharged on May 25, 1981.  He was discharged on May 25, 
1981 for immediate reenlistment, and but for his 
reenlistment, he would have been eligible for complete 
separation under honorable conditions on July 18, 1981.  The 
appellant was charged with five counts of violations under 
Article 86 UCMJ, and none of the offenses for which he was 
charged and found guilty were committed prior to July 18, 
1981.  Under 38 C.F.R. § 3.13(c), a discharge will be deemed 
to have been unconditional if, but for an intervening 
reenlistment, a service member would have been given an other 
than dishonorable discharge at the end of his first period of 
obligated service.  In this case, but for the intervening 
enlistment in May 1981, the former serviceman would have 
completed his initial obligated enlistment on July 18, 1981.  
He, therefore, would have been eligible for VA benefits if 
his service to this point was completed under conditions 
other than dishonorable.  Therefore, the RO properly 
determined that the character of the appellant's service for 
the period from July 19, 1978 to July 18, 1981 was not a bar 
for purposes of VA benefits.

With regard to the period from July 19, 1981 to June 28, 
1985, the Board finds that the appellant's service showed 
willful and persistent misconduct.  See 38 C.F.R. 
§ 3.12(d)(4).  The Board first notes that the appellant does 
not argue, and the evidence does not show, that the appellant 
was insane at the time of committing the offenses causing 
such his discharge.  See 38 C.F.R. § 3.354 (2003).  In 
addition, the record reflects that the appellant received 
five nonjudicial punishments for offenses that included being 
drunk and disorderly while in a duty status, and several 
unauthorized absences.  In June 1985, he requested a 
discharge in lieu of trail by court-martial after he was 
found guilty on four counts involving unauthorized absences 
which occurred between September and December of 1984 (these 
unauthorized absences were separate from the ones for which 
the appellant received NJP's).  The Board notes that the 
appellant's misconduct was not limited to a single minor 
offense and that it occurred over a significant period of 
time.  Accordingly, the character of the veteran's discharge 
for the period of service from July 19, 1981 to June 28, 
1985, is a bar to VA benefits.  

In reaching this decision, the Board has considered the 
appellant's arguments.  In particular, the appellant argues 
that he was treated unfairly because of racism and because he 
had back pain, as well as due to difficulties with his 
reenlistment contract.  However, the Board is unable to find 
that the evidence is sufficient to warrant a finding that his 
actions did not constitute willful and persistent misconduct.  
In this regard, the closest that the appellant comes to 
addressing his many periods of unauthorized absences is a 
statement contained in the March 2004 hearing transcript.  At 
his hearing, the appellant stated that the medications he was 
taking for his back pain somehow caused him to "miss work."  
He did not specifically discuss how and why his back pain 
caused his many unauthorized absences, nor does he address 
his NJP's, which include an NJP for being drunk and 
disorderly while in a duty status.  Without this misconduct 
being addressed, most of his arguments amount to little more 
than "a muddying of the waters."  In this regard, the Board 
will not attempt to discuss every argument put forth by the 
appellant which is not material to the issue on appeal.  
However, given that the action on appeal was dated in 1991, 
the Board will make the following observations: First, to the 
extent that the appellant argues that he was an exemplary 
Marine prior to his back injury in April 1984, service 
records indicate that he received NJP's in April 1982 and 
November 1983.  Second, service records indicate that the 
veteran was noted to have had "an extraordinary number of 
visits to his units' Aid Stations," that he had been seem by 
a Medical Officer on many occasions, that his allegation of 
not being provided medical care or allowed to see a doctor 
was not true, and that his allegation of racial 
discrimination was not substantiated by either the unit or 
the division inspector.  See statement by commanding officer.  
Third, service and service medical records show that the 
appellant worked in a clerical position, that he sat in a 
wooden chair for the majority of the day, and that physicians 
sought to accommodate his complaints of back pain by allowing 
him to use a pillow for back support.  See e.g., reports 
dated in December 1984 and January 1985.  In this regard, 
three reports dated on or after August 1984 show that the 
appellant was to be continued on light duty or was in 
"quarters patient status," and that a bone scan was 
negative.  Finally, service medical records show that the 
appellant received ongoing medical treatments for his back, 
and an October 1984 fitness report shows that the appellant's 
commanding officer determined that the appellant was 
utilizing frequent trips to the Battalion Aid Station as an 
excuse for not keeping physically fit.  

Based on this evidence, the Board finds that for the period 
from July 19, 1981 to June 28, 1985, the appellant was 
discharged from service under conditions which are considered 
dishonorable for VA purposes.  In the Board's judgment, the 
appellant's multiple nonjudicial punishments, and many 
periods of unauthorized absences during service, constituted 
willful and persistent misconduct on the appellant's part, as 
contemplated under 38 C.F.R. § 3.12(d).  Under the 
circumstances, it follows that the appellant's discharge from 
service was issued under dishonorable conditions and is a bar 
to the receipt of VA benefits, exclusive of health care under 
Chapter 17, Title 38, United States Code for service-
connected conditions. 

To the extent that the service member may disagree with the 
assigned discharge classification of his military service, 
the Board points out that there is no indication that the 
service member's discharge was based on error, and VA is 
therefore bound by the findings of the service department 
with respect to the type or classification of the service m 
ember's military service and discharge therefrom.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Duro v. 
Derwinski, 2 Vet. App. 530 (1990).  Therefore, he must raise 
this concern with the Department of the Navy.  

II.  Service Connection

The appellant argues that he has a back condition as a result 
of a back injury sustained in April 1984.  However, the Board 
has determined that for the period from July 19, 1981 to June 
28, 1985, the appellant was released from military service 
under conditions which the Board finds were dishonorable.  
Therefore, basic eligibility for VA benefits has not been 
established.  As the appellant does not meet the legal 
requirements for basic eligibility for VA benefits (i.e., 
status as a "veteran" with qualifying service), the claim 
fails as a matter of law.  See 38 U.S.C.A. §§ 101(2), 
5303(a); 38 C.F.R. § 3.12(a),(b),(d)(4); Sabonis v. 
Derwinski, 6 Vet. App. 426, 430 (1994); see also Reyes v. 
Brown, 7 Vet. App. 113 (1994) (VA must abide by the 
chronological obligations inherent in its adjudicative 
process, i.e., whether the individual is eligible as a 
claimant, whether a well-grounded claim has been submitted, 
etc.).

III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's November 1991 decision, the Statement of 
the Case (SOC), and four Supplemental Statements of the Case 
(SSOC's), that the evidence showed that the character of the 
veteran's discharge for the period of service from July 19, 
1981 to June 28, 1985 was a bar to VA benefits, and that the 
criteria for service connection for a back condition had not 
been met.  In addition, in a letter, dated in February 2004, 
the RO notified the appellant of the information and evidence 
the RO would obtain and the information and evidence the 
appellant was responsible to provide.  The Board concludes 
that the discussions in the February 2004 letter, the RO's 
decision, the SOC and the SSOC's adequately informed the 
appellant of the information and evidence needed to 
substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the February 2004 letter, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the February 2004 letter, the appellant was 
notified that, provided certain criteria were met, VA would 
make reasonable efforts to help him get relevant records not 
held by a Federal agency, and that this may include records 
from State or local governments, private doctors and 
hospitals, or current or former employers.  He was notified 
that it was still his responsibility to make sure that 
records not in the possession of a Federal department or 
agency were received by VA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  In the February 
2004 letter, he was requested to identify all sources of 
relevant records.  In March, April and November of 2004, the 
appellant submitted additional evidence.  The Board further 
notes that a February 2003 SSOC contained the full text of 
38 C.F.R. § 3.159.

The contents of the February 2004 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the "fourth element."  See Pelegrini 
II, at 120.  In this regard, the Board notes that an opinion 
by the General Counsel's Office held that the Pelegrini I 
Court's discussion of the "fourth element" was obiter 
dictum and was not binding on VA.  VAGCOPPREC 1-2004 
(February 24, 2004); see also VAOPGCPREC 7-2004 (June 24, 
2004).  Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.

The Board also notes that the February 2004 letter was sent 
to the veteran after the RO's November 1991 decision that is 
the basis for this appeal.  See Pelegrini II.  As noted in 
Pelegrini II, the plain language of 38 U.S.C.A. § 5103(a) 
requires that this notice be provided relatively soon after 
VA receives a complete or substantially complete application 
for benefits; thus, the Court held that under section 
5103(a), a service-connection claimant must be given notice 
before an initial unfavorable RO decision on the claim.  

In this case, however, the unfavorable RO decision that is 
the basis of this appeal was already decided by the time the 
VCAA was enacted.  In such cases, there is no error in not 
providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on  the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
February 2004 letter provided to the appellant was not given 
prior to the first AOJ adjudication of the November 1991 
claim, it was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the letter fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notice.


The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  With regard 
to the claim for service connection for a back condition, 
although the appellant has not been afforded an examination 
and etiological opinion has not been obtained, a remand is 
not required because the Board has determined that the 
appellant does not have veteran status for his second period 
of service.  The RO satisfied its duty to assist the 
appellant by obtaining the appellant's available service, VA 
and non-VA medical records.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

For the period from July 19, 1981 to June 28, 1985, the 
appellant's discharge from service is a bar to VA benefits, 
and the appeal is denied.

Not having established basic eligibility for VA benefits for 
the time period in issue, the claim for service connection 
for a back condition is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


